JOANOS, Judge.
Appellant contends the Parole and Probation Commission (Commission) erred in assigning his presumptive parole release date. We disagree and affirm.
An inmate’s term may be extended beyond the matrix guidelines by reason of aggravating factors, but the Commission must give a written explanation for the extension. Baker v. Florida Parole and Probation Commission, 384 So.2d 746 (Fla. 1st DCA 1980). This was done in this case.
The Commission did not err in aggravating appellant’s PPRD because of the offense involving the use of a dangerous weapon, the offense resulting in great bodily harm and there being multiple separate offenses. Fla.Admin.Code Rules 23-21.-10(4)(a)(l)(a), (b) and (h).
SHAW and WIGGINTON, JJ., concur.